Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Applicant’s amendments filed on January 6, 2020 is acknowledged.  Claims 1-8 are currently pending. Claims 1 and 2 were previously withdrawn.  Claims 3-5 and 8 are currently under examination.
Allowable Subject Matter
2.	In view of Applicant’s amendments the rejections of record have been withdrawn. 

3.	This application is in condition for allowance except for the presence of claims 1 and 2 directed to a method which is non-elected without traverse.  Accordingly, claims 1-2 have been cancelled.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKIA J JACKSON-TONGUE whose telephone number is (571)272-2921.  The examiner can normally be reached on Monday-Friday 930AM-530PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/LAKIA J JACKSON-TONGUE/             Examiner, Art Unit 1645                                                                                                                                                                                           	March 8, 2021 

/GARY B NICKOL/             Supervisory Patent Examiner, Art Unit 1645